 Case 2:19-cv-10374-SB-E Document 139 Filed 12/04/20 Page 1 of 2 Page ID #:1607




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES - GENERAL


Case No.: CV 19-10374 SB (Ex)                                  Date:   December 4, 2020


Title:    Thimes Solutions Inc. v. TP Link USA Corporation et al


Present: The Honorable       STANLEY BLUMENFELD, JR., U.S. District Judge
                  Victor Cruz                                  Katie Thibodeaux
                  Deputy Clerk                                  Court Reporter

    Attorney(s) Present for Plaintiff(s):           Attorney(s) Present for Defendant(s):
           Randolph Gaw VTC                                 Stephen R. Smerek VTC
            Victor Meng VTC                                  Tiffany Kim Sung VTC
          Mark Schlachet VTC                                Joshua A. Waldman VTC
                                                            M. Michelle Rohani VTC

Proceedings:       MOTION to Dismiss Fourth Amended Complaint filed by
                   Defendants Auction Brothers, Inc., TP Link USA Corporation
                   (Dkt. No. 130)

           Hearing held. Counsel present argument. This matter stands submitted.




                                                                               0/22

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL              Initials of Deputy Clerk VPC

                                              1
Case 2:19-cv-10374-SB-E Document 139 Filed 12/04/20 Page 2 of 2 Page ID #:1608




CV-90 (12/02)               CIVIL MINUTES – GENERAL        Initials of Deputy Clerk VPC

                                        2
